Citation Nr: 1122900	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-13 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for posttraumatic stress disorder (PTSD) due to personal assault during VA treatment between 1990 and 1992.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from November 1960 to May 1961 and from February 1963 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating action of the RO in Roanoke, Virginia, which denied compensation for PTSD, pursuant to 38 U.S.C.A. § 1151.  The Veteran relocated, and the jurisdiction of his appeal is now with the RO in Atlanta, Georgia.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 hearing at the RO.  A transcript has been associated with the file.

The Veteran's April 2007 Form 9 states that his PTSD problems began during service, when he was assaulted by a dental technician.  While the Veteran was denied service connection for a nervous disorder in a May 1974 Board decision and for a psychiatric disorder in a November 1990 Board decision, the RO has not addressed service connection for PTSD as a direct result of service.  The Board REFERS this issue for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board must remand this case for additional development prior to a final adjudication of the Veteran's appeal.  Specifically, throughout the current appeal, the Veteran has alleged personal sexual assault during treatment at the Mountain Home VA Medical Center (VAMC) in 1990 and 1992.  The claims file reflects that the Veteran has reported filing a complaint with the VAMC around the time of the alleged events.  The RO obtained the Veteran's 1990 to 1993 treatment records from Mountain Home, but did not request any extant copies of complaints against the facility with a patient representative.  Generally, contemporaneous complaints support the credibility of personal assault.  See 38 C.F.R. § 3.304 (f) (2010).  Relevant records in the possession of a Federal agency must be requested, at the least.  See 38 C.F.R. § 3.159(c) (2010).  The Board remands to obtain copies of the Veteran's complaints against the facility.  

The Board must also remand the case for additional records development related to what appears to be a Federal Tort Claims Act arising from the same facts.  The Veteran has testified to suing the Federal Government in the U.S. District Court for the Western District of Virginia.  He has submitted a copy of a March 2005 deposition of the VA employee he claims assaulted him.  The Veteran testified that the matter was ultimately dismissed.  The record was held open to provide the Veteran an opportunity to obtain the court records from the suit.  The Veteran's March 2005 deposition was submitted with a note that the document and associated attachments were the court proceedings.  The evidence is clearly not a complete copy of the court proceedings.  The suit resulted in some discovery regarding the facts in question, even if it was dismissed.  The Board cannot determine from the record provided that the submission constitutes all of the evidence gathered during discovery.  Any discovery is potentially relevant to the outcome of the instant appeal.  Thus, a remand to obtain records of the lawsuit filed in District Court is necessary.  38 C.F.R. § 3.159.

The Veteran testified to receiving benefits from the Social Security Administration (SSA), beginning in approximately 1984, for back and psychiatric disabilities.  His mental health prior to the alleged personal assaults is relevant to his competency and credibility regarding the events.  The SSA records and thus relevant.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Mountain Home VAMC any additional medical and administrative records that were filed in regard to complaints against an employee or the facility by the Veteran in 1990 and 1992.  Copies of all such previously unobtained documents should be associated with the claims folder.  All efforts to obtain these records should be fully documented, and the VAMC should provide a negative response if records are not available.

2.  Obtain from SSA any additional medical and administrative records relied upon in granting disability benefits to the Veteran.  Copies of all such previously unobtained documents should be associated with the claims folder.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

3.  Also, obtain from the U.S. District Court for the Western District of Virginia and from the U.S. Attorney's Office for the Western District of Virginia records pertaining to the evidence and court proceedings for the Veteran's suit, as described above.  All efforts to obtain these records should be fully documented, and District Court and U.S. Attorney's Office should provide a negative response if records are not available.

4.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


